DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks received 07/20/2021 have been entered and fully considered.  Claims 1 and 5-10 are pending.  Claims 2-4 are cancelled.  Claim 1 is amended.  Claims 1 and 5-10 are examined herein.

Response to Arguments
Applicant’s arguments, see pp. 5-6, filed 07/20/2021, with respect to unexpected results have been fully considered and are persuasive.  The rejection of claims 1-10 under 35 USC 103 has been withdrawn. 

Allowable Subject Matter
Claims 1 and 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
US 2017/0263935 A1 (“Kozen”) discloses a lithium secondary battery 100 (Abstract; Fig. 1; [0053]) comprising an electrode assembly comprising a lithium electrode as an anode 103 ([0059]), a cathode 102 ([0054]), and a separator 104 interposed between the anode and the cathode ([0053]); and a non-aqueous electrolyte 110 that impregnates the electrode assembly ([0054]).  Kozen discloses the lithium 2O3 ([0061]).  Kozen does not disclose a carbon layer formed on the aluminum oxide layer.
US 2003/0129497 A1 (“Yamamoto”) discloses a non-aqueous electrolyte secondary battery (Abstract; [0002]) comprising an anode comprising an active material film 12 made of metallic lithium and a diamond-like carbon (DLC) film or amorphous carbon film 13 formed on the active material film (Fig. 1; [0078]).  Yamamoto does not disclose an aluminum oxide layer on the lithium metal layer.
The prior art does not disclose or suggest the specific combination of elements recited in claim 1: “A lithium electrode comprising: a lithium metal layer; an aluminum oxide layer on the lithium metal layer; and a carbon layer on the aluminum oxide layer, wherein a thickness of the aluminum oxide layer is 20 nm to 100 nm, and a thickness of the carbon layer is 10 nm to 50 nm.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727